DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.  Claims 1-12 are pending.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 2, the claim is unclear insofar as it appears that the control parameter deciding section already performs the function of transmitting the decided parameter to the work machine.  If applicant’s intent is to specify that a separate “section” performs this function, the examiner suggests rewriting claim 1 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105612909A (hereinafter D1).  See attached translation.  Note D1 discloses alternative elements shown in bold.
 A.	As per claim 1, D1 discloses:
A control device that controls a work machine having an autonomous travel function (Figs. 1, 4), the control device comprising: 
an image acquiring section (21, 22) that acquires image data of an image of a work target of the work machine that executes pruning, mowing, watering, fertilization, transportation, monitoring, security or guard (Abs.- intelligent mowing robot; “invention contents”: visual identifying module for collecting lawn image); 
color or luster of the work target after work, based on the image data acquired by the image acquiring section (“invention contents”: captured image of lawn grass before and after mowing with determination of color change; “Preferred Embodiment”: detect lawn mowing area and un-mowing area based on grey scale); 
and a control parameter deciding section that decides at least either (i) a parameter for controlling travel of the work machine or (ii) a parameter for controlling work of the work machine, based on the feature recognized by the feature recognizing section, 
and transmits the decided parameter to the work machine to cause the work machine to execute pruning, mowing, watering, fertilization, transportation, monitoring, security or guard in accordance with the decided parameter (“Preferred Embodiment”: visual recognition used to find area to be mowed and controller controls mower to reach area to be mowed).
B.	As per claim 2, as noted above whereby the results of the visual recognition (i.e., color difference indicating mowed/un-mowed areas) is transmitted to the controller to direct the robotic mower to the un-mowed area.
C.	As per claims 9 and 10, as above whereby the images of the lawn are captured by a camera(s) (Fig. 1:21, 22).
D.	As per claim 12, as above whereby at least the color of the lawn (work target) is recognized before work (un-mowed) and after work (mowed).

G.	As per claims 3 and 4, as noted above whereby the recognized feature corresponds to at least appearance of the work target after work (i.e., color; grey scale) and the results of the recognition is used to autonomously control travel of a robotic mower having a cutter (Abs.: mowing blade) and the controller of D1 judges a state of the work target (lawn) as being either mowed or un-mowed (“invention contents”: captured image of lawn grass before and after mowing with determination of color change; “Preferred Embodiment”: detect lawn mowing area and un-mowing area based on grey scale; visual recognition used to find area to be mowed and controller controls mower to reach area to be mowed).
5.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Applicant’s arguments with respect to claims 1, 2 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661